988 A.2d 477 (2010)
In re Richard Lloyd THOMPSON, II, Respondent.
No. 09-BG-1284.
District of Columbia Court of Appeals.
February 4, 2010.
BEFORE: REID, Associate Judge; and KING and SCHWELB, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified order of the Maryland Court of Appeals placing respondent on inactive status by consent for an indefinite period of time owing to the onset of a medical disability, see Attorney Grievance Comm'n v. Thompson, Misc. Docket AG No. 41, 411 Md. 82, 981 A.2d 1234 (2009), this court's November 18, 2009, order suspending respondent from the practice of law in this jurisdiction pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court's order to show cause, it is
*478 ORDERED that Richard Lloyd Thompson, III, is hereby indefinitely voluntarily suspended from the practice of law in the District of Columbia with reinstatement conditioned upon a showing that his disability has ended and he is fit to resume the practice of law. See D.C. Bar R. XI, § 13(g); In re Cornish, 691 A.2d 156, 157 (D.C.1997). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will be deemed to run from the date on which he files an affidavit compliant with D.C. Bar R. XI, § 14(g).